ORDER

PER CURIAM.
Billy Barr (“Movant”) appeals from the judgment of the Circuit Court of St. Louis County denying his Rule 24.035 motion for post-conviction relief. In his sole point on appeal, Movant contends that he was denied effective assistance of counsel because his attorney failed to advise him of the defense of “good cause.”
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the award pursuant to Rule 84.16(b).